EXHIBIT 10.2


 
 
Identification of Criteria under the 2006 Senior Executive Incentive Plan


The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Iron Mountain Incorporated (the “Company”) established the
criteria that will be used to determine the annual bonus payable for 2008
Performance to Mr. Robert Brennan under the Company’s 2006 Senior Executive
Incentive Plan. The categories of criteria are as follows: (1) achieving gross
revenue targets, (2) achieving operating income before depreciation and
amortization (OIBDA) targets, and (3) achieving other corporate goals including,
but not limited to, advancing new service offerings, furthering our growth
strategies and supporting our talent development objectives. The bonus may be
reduced in the discretion of the Compensation Committee, after consultation with
the Chairs of the Audit and Executive Committees of the Board of Directors, in
accordance with the Company's 2006 Senior Executive Incentive Plan.